Citation Nr: 0214104	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Montgomery, Alabama, Regional Office (RO), 
which denied the issue on appeal.  


REMAND

In October 2001, the Board remanded the case to the RO to 
schedule the veteran for a hearing before a Member of the 
Board at the RO.  By letter dated January 29, 2002, the RO 
notified the veteran to report for a hearing scheduled for 
February 13, 2002.  The veteran failed to appear for the 
hearing and the RO returned the case to the Board in March 
2002.

In a statement dated in March 2002, the veteran's 
representative asserted that the veteran was not properly 
advised of his opportunity to report for the Board hearing.  
Inasmuch as the provisions of 38 C.F.R. § 19.76 provide that 
the agency of original jurisdiction will notify the appellant 
and his or her representative of the place and time of a 
hearing before the Board of Veterans' Appeals not less than 
30 days prior to the hearing date, the Board wrote to the 
veteran in August 2002 to clarify his wises regarding a 
personal hearing.  The veteran was told that if he did not 
respond within 30 days, the Board would assume that he wanted 
a hearing before a member of the Board at the Montgomery RO 
and remand his case for such a hearing.  The veteran did not 
respond.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should arrange for the appellant 
to be scheduled for a hearing before a 
Member of the Board on the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
hearing loss disability.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


